



WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


This WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Agreement") dated as of December 21, 2016, by and between Enphase Energy, Inc.,
a Delaware corporation ("Borrower"), the lenders party hereto, and Wells Fargo
Bank, National Association, as administrative agent for the Lenders ("Agent").
R E C I T A L S:
WHEREAS, Agent, Lenders and Borrower have entered into certain financing
arrangements pursuant to that certain Amended and Restated Credit Agreement,
dated as of December 18, 2015 (as amended hereby, and as the same may have
heretofore been or may hereafter be further amended, supplemented, extended,
renewed, restated, replaced or otherwise modified, the "Loan Agreement"), by and
among the Lenders from time to time party thereto (the "Lenders"), Agent, and
Borrower;
WHEREAS, as of the date hereof, certain Events of Default under the Loan
Agreement and the other Loan Documents have occurred and are continuing;
WHEREAS, Borrower has requested that, subject to the terms and conditions of
this Agreement, Agent and Lenders waive such Events of Default which are
continuing;
WHEREAS, Agent and Lenders are willing to agree to waive such Events of Default,
solely on the terms and conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:
Section 1.DEFINITIONS
1.1.    Interpretation. All capitalized terms used herein (including the
recitals hereto) will have the respective meanings ascribed thereto in the Loan
Agreement unless otherwise defined herein. The foregoing recitals, together with
all exhibits attached hereto, are incorporated by this reference and made a part
of this Agreement. Unless otherwise provided herein, all section and exhibit
references herein are to the corresponding sections and exhibits of this
Agreement.
1.2.    Additional Definitions. As used herein, the following terms will have
the respective meanings given to them below:
(a)    "Existing Defaults" means, collectively, the Events of Default identified
on Exhibit A hereto.
Section 2.    ACKNOWLEDGMENTS







--------------------------------------------------------------------------------





2.1.    Acknowledgment of Obligations. Borrower hereby acknowledges, confirms
and agrees that as of the close of business on December 21, 2016, (a) Borrower
is indebted to Lenders in respect of the Revolving Loans in the principal amount
of $11,600,000, (b) Borrower is indebted to Lenders in respect of Letters of
Credit in the principal amount of $73,896.22, and (c) Borrower is indebted to
Lenders in respect of Bank Products in the principal amount of $0. Borrower
hereby acknowledges, confirms and agrees that all such Obligations, together
with interest accrued and accruing thereon, and all fees, costs, expenses and
other charges now or hereafter payable by Borrower to Lenders, are
unconditionally owing by Borrower to Lenders, without offset, defense or
counterclaim of any kind, nature or description whatsoever.
2.2.    Acknowledgment of Security Interests. Borrower hereby acknowledges,
confirms and agrees that Agent has, and will continue to have, valid,
enforceable and perfected first-priority continuing liens upon and security
interests in the Collateral heretofore granted to Agent, for the benefit of
Agent and Lenders, pursuant to the Loan Agreement and the other Loan Documents
or otherwise granted to or held by Agent, for the benefit of Agent and Lenders.
2.3.    Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (a) this Agreement constitutes a Loan Document, (b) each of the
Loan Agreement and the other Loan Documents to which it is a party has been duly
executed and delivered to Agent by Borrower, and each is and will remain in full
force and effect as of the date hereof except as modified pursuant hereto,
(c) the agreements and obligations of Borrower contained in such documents and
in this Agreement constitute the legal, valid and binding Obligations of
Borrower, enforceable against it in accordance with their respective terms, and
Borrower has no valid defense to the enforcement of such Obligations, (d) Agent
and Lenders are and will be entitled to the rights, remedies and benefits
provided for under the Loan Agreement and the other Loan Documents and
applicable law and (e) Borrower shall comply with all limitations, restrictions
or prohibitions that would otherwise be effective or applicable under the Loan
Agreement or any of the other Loan Documents during the continuance of any Event
of Default, and, except to the extent expressly provided otherwise in this
Agreement, any right or action of Borrower set forth in the Loan Agreement or
the other Loan Documents that is conditioned on the absence of any Event of
Default may not be exercised or taken as a result of the Existing Defaults.
Section 3.    WAIVER OF SPECIFIED DEFAULTS
3.1.    Acknowledgment of Default. Borrower hereby acknowledges and agrees that
the Existing Defaults have occurred and are continuing, each of which
constitutes an Event of Default and entitles Agent and Lenders to exercise their
rights and remedies under the Loan Agreement and the other Loan Documents,
applicable law or otherwise. Borrower represents and warrants that as of the
date hereof, no Events of Default exist other than the Existing Defaults.
Borrower hereby acknowledges and agrees that Agent and Lenders have the
exercisable right to declare the Obligations to be immediately due and payable
under the terms of the Loan Agreement and the other Loan Documents.
3.2.    Waiver. In reliance upon the representations, warranties and covenants
of Borrower contained in this Agreement, and subject to the terms and conditions
of this Agreement and any




-2-

--------------------------------------------------------------------------------





documents or instruments executed in connection herewith, Agent and Lenders
agree to waive the Existing Defaults.
3.3.    Reservation of Rights.
(a)    Agent and Lenders have not waived, are not by this Agreement waiving, and
have no intention of waiving, any Events of Default which are not listed on
Exhibit A attached hereto or which may occur after the date hereof (whether the
same or similar to the Existing Defaults or otherwise), and Agent and Lenders
have not agreed to forbear or waive with respect to any of their rights or
remedies concerning any Events of Default (other than the Existing Defaults to
the extent expressly set forth herein) occurring at any time.
(b)    Subject to Section 3.2 above with respect to the Existing Defaults, Agent
and Lenders reserve the right, in their discretion, to exercise any or all of
their rights and remedies under the Loan Agreement and the other Loan Documents
as a result of any other Events of Default occurring at any time. Agent and
Lenders have not waived any of such rights or remedies, and nothing in this
Agreement, and no delay on their part in exercising any such rights or remedies,
may or will be construed as a waiver of any such rights or remedies.
3.4.    Additional Events of Default. The parties hereto acknowledge, confirm
and agree that any misrepresentation by Borrower, or any failure of Borrower to
comply with the covenants, conditions and agreements contained in this
Agreement, the Loan Agreement or any other Loan Document or in any other
agreement, document, or instrument at any time executed or delivered by Borrower
with, to or in favor of Agent or any Lenders will constitute an immediate Event
of Default under this Agreement, the Loan Agreement, and the other Loan
Documents. In the event that any Person, other than Agent or Lenders, at any
time exercises for any reason (including, without limitation, by reason of any
Existing Defaults, any other present or future Event of Default, or otherwise)
any of its rights or remedies against Borrower or any obligor providing credit
support for Borrower's obligations to such other Person, or against Borrower's
or such obligor's properties or assets, such event will constitute an immediate
Event of Default hereunder and an Event of Default under the Loan Agreement and
the other Loan Documents (without any notice or grace or cure period).
Section 4.    AMENDMENTS.
4.1.    Section 5.16 of the Credit Agreement is amended by deleting the
following sentence:
Such sole dominion and control and such right of Agent to elect to apply amounts
received into the Collection Account against the Obligations shall continue
until such time as (x) Borrower has maintained Availability of more than the
greater of (i) $12,500,000 and (ii) 16.67% of the Maximum Revolver Amount, for
30 consecutive days, (y) no Default or Event of Default has occurred and is
continuing, and (z) no additional Dominion Triggering Event is reasonably
expected to occur on or immediately after such time.


4.2.    Section 7 of the Credit Agreement is amended by deleting the following
sentences:




-3-

--------------------------------------------------------------------------------





Borrower may, at its option upon 10 Business Days prior written notice to Agent,
elect to convert its financial covenant test to maintaining a minimum Fixed
Charge Coverage Ratio equal to or greater than 1.1:1.0 tested on the last
calendar day of each month (commencing with the last day of the most recent
monthly period for which financial statements have been delivered hereunder
prior to such notice (for purposes of this Section 7, the “Measurement Date”))
so long as: (a) Borrower has demonstrated to Agent in a Compliance Certificate
(which shall be a supplemental Compliance Certificate if Borrower was not
previously required to report its Fixed Charge Coverage Ratio in the Compliance
Certificate for the Measurement Date) that it has maintained a Fixed Charge
Coverage Ratio, measured as of the Measurement Date for the trailing 12 months,
greater than or equal to 1.1:1.0, and (b) no Event of Default has occurred and
is continuing. After Borrower so elects, Borrower will be subject to the minimum
Fixed Charge Coverage Ratio for the remainder of the term of this Agreement and
cannot elect to switch back to the minimum Liquidity covenant in lieu thereof.


4.3.    Schedule 5.2 of the Credit Agreement is hereby amended by adding the
following row at the beginning of the schedule:
Semi-monthly (no later than the 10th day of each month and 15 days thereafter)
A Cash Flow Forecast consisting of a rolling, 13-week consolidated and
consolidating cash flow forecast of the Borrower and its Subsidiaries
(including, without limitation, projected and accrued expenses, collections,
sales, and loan balances of the Borrower and its Subsidiaries), prepared and
approved by the Borrower's management, showing any changes from the previous
Cash Flow Forecast and providing an explanation for any material changes in any
forecast.





Section 5.    AGREEMENT REGARDING COLLECTION ACCOUNT
5.1.    Borrower hereby acknowledges and agrees that (i) a Dominion Triggering
Event has occurred; (ii) Agent currently is entitled to sole dominion and
control of the Collection Account and to apply all amounts received into the
Collection Account against the Obligations pursuant to Section 5.16 of the
Credit Agreement; (iii) at this time, Agent has elected to exercise such
dominion and control pursuant to Section 5.16 with respect to all amounts
received in the Collection Account in the future; and (iv) such exercise of
dominion and control, in addition to the other rights of Agent under Section
5.16 (as amended herein), which are hereby expressly acknowledged and reserved,
will continue until Payment in Full of the Obligations. Further, Borrower and
Agent agree that, notwithstanding the foregoing or anything to the contrary in
the Credit Agreement, so long as there has been no Default or Event of Default
other than the Existing Defaults, Agent (i) will not apply any amounts received
from the Collection Account against any Libor Rate Loan and (ii) will remit any
such funds received from the Collection Account that are not applied to the
Obligations to Borrower by depositing such funds into the Designated Account,
provided that Agent will not remit such funds if such remittance would cause a
Default or Event of Default (including, without




-4-

--------------------------------------------------------------------------------





limitation, Borrower not maintaining sufficient Liquidity or Availability
immediately prior to and following such remittance).
Section 6.    REPRESENTATIONS AND WARRANTIES
Borrower hereby represents, warrants and covenants as follows:
6.1.    Representations in the Loan Agreement and the Other Loan Documents. Each
of the representations and warranties made by or on behalf of Borrower to Agent
or any Lender in the Loan Agreement or any of the other Loan Documents was true
and correct when made, and is, except for the Existing Defaults, true and
correct on and as of the date of this Agreement with the same full force and
effect as if each of such representations and warranties had been made by
Borrower on the date hereof and in this Agreement. All of the information
contained in the schedules attached to the Loan Agreement and Guaranty and
Security Agreement remains true and correct, except to the extent that (a)
Borrower has previously disclosed updates to such schedules in accordance with
the Credit Agreement or (b) such schedules are amended and restated and attached
hereto as Exhibit B.
6.2.    Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Agent and Lenders by Borrower, is enforceable in
accordance with its terms and is in full force and effect.
6.3.    No Conflict. The execution, delivery and performance of this Agreement
by Borrower will not violate any requirement of law or contractual obligation of
Borrower and will not result in, or require, the creation or imposition of any
Lien on any of its properties or revenues, except for as specifically
contemplated herein.
Section 7.    CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS
AGREEMENT
The effectiveness of the terms and provisions of this Agreement will be
effective immediately upon the satisfaction of the following conditions
precedent:
(a)    Agent's receipt of this Agreement, duly authorized, executed and
delivered by Borrower;
(b)    Agent's receipt of all fees and other amounts payable on or prior to the
closing date of this Agreement, including all attorneys', consultants' and other
professionals' fees and expenses incurred by Lender;
(c)    Agent's receipt from Borrower of evidence of the corporate authority of
Borrower to execute, deliver and perform its obligations under this Agreement
and, if applicable, all other agreements and documents executed in connection
therewith; and
(d)    no Default or Event of Default (other than the Existing Defaults) has
occurred.






-5-

--------------------------------------------------------------------------------





Section 8.    MISCELLANEOUS
8.1.    Continuing Effect of Loan Agreement. Except as modified pursuant hereto,
no other changes or modifications to the Loan Agreement or any other Loan
Document are intended or implied by this Agreement and in all other respects the
Loan Agreement and the other Loan Documents hereby are ratified and reaffirmed
by all parties hereto as of the date hereof. To the extent of any conflict
between the terms of this Agreement, the Loan Agreement and the other Loan
Documents, the terms of this Agreement will govern and control. The Loan
Agreement and this Agreement will be read and construed as one agreement.
8.2.    Costs and Expenses. In addition to, and without in any way limiting, the
obligations of Borrower set forth in Section 2.5 of the Loan Agreement, Borrower
absolutely and unconditionally agrees to pay to Agent on demand by Agent at any
time, whether or not all or any of the transactions contemplated by this
Agreement are consummated:  all fees, costs and expenses incurred by Agent and
any of its directors, officers, employees or agents (including, without
limitation, fees, costs and expenses incurred by any counsel to Agent,
regardless of whether Agent or any such other Person is a prevailing party, in
connection with (a) the preparation, negotiation, execution, delivery or
enforcement of this Agreement, the Loan Agreement, the Guaranty and Security
Agreement and any amendment thereto, any intercreditor agreement with the Term
Lenders, Term Agent, and Flextronics, the other Loan Documents and any
agreements, documents or instruments contemplated hereby and thereby, and
(b) any investigation, litigation or proceeding related to this Agreement, the
Loan Agreement, the Guaranty and Security Agreement and any amendment thereto,
any intercreditor agreement with the Term Lenders, Term Agent, and Flextronics,
or any other Loan Document or any act, omission, event or circumstance in any
manner related to any of the foregoing.
8.3.    Further Assurances. At Borrower's expense, the parties hereto will
execute and deliver such additional documents and take such further action as
may be necessary or desirable to effectuate the provisions and purposes of this
Agreement.
8.4.    Successors and Assigns; No Third-Party Beneficiaries. This Agreement
will be binding upon and inure to the benefit of each of the parties hereto and
their respective successors and assigns. No Person other than the parties
hereto, and in the case of Sections 8.6 and 8.7 hereof, the Releasees, shall
have any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiary rights (other than the rights of the Releasees under
Sections 8.6 and 8.7 are hereby expressly disclaimed.
8.5.    Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants and releases of Borrower made in this
Agreement or any other document furnished in connection with this Agreement will
survive the execution and delivery of this Agreement and the Forbearance Period,
and no investigation by Agent or any Lender, or any closing, will affect the
representations and warranties or the right of Agent and Lenders to rely upon
them.
8.6.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby




-6-

--------------------------------------------------------------------------------





acknowledged, Borrower, on behalf of itself and its successors and assigns, and
its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives (Borrower and
all such other Persons being hereinafter referred to collectively as the
"Releasing Parties" and individually as a "Releasing Party"), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
each Lender, and each of their respective successors and assigns, and their
respective present and former shareholders, members, managers, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives (Agent,
Lenders and all such other Persons being hereinafter referred to collectively as
the "Releasees" and individually as a "Releasee"), of and from any and all
demands, actions, causes of action, suits, damages and any and all other claims,
counterclaims, defenses, rights of set‑off, demands and liabilities whatsoever
(individually, a "Claim" and collectively, "Claims") of every kind and nature,
known or unknown, suspected or unsuspected, at law or in equity, which any
Releasing Party or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
date of this Agreement, including, without limitation, for or on account of, or
in relation to, or in any way in connection with this Agreement, the Loan
Agreement, any of the other Loan Documents or any of the transactions hereunder
or thereunder. Releasing Parties hereby represent to the Releasees that they
have not assigned or transferred any interest in any Claims against any Releasee
prior to the date hereof.
(b)    Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense to any Claim and may be used
as a basis for an injunction against any action, suit or other proceeding which
may be instituted, prosecuted or attempted in breach of the provisions of such
release.
(c)    Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute and unconditional nature of the
release set forth above.
(d)    As to each and every claim released hereunder, Borrower hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


As to each and every claim released hereunder, Borrower also waives the benefit
of each other similar provision of applicable federal or state law (including
without limitation the laws of the state of California), if any, pertaining to
general releases after having been advised by its legal counsel with respect
thereto.




-7-

--------------------------------------------------------------------------------







8.7.    Covenant Not to Sue. Each Releasing Party hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasing Party pursuant to Section 8.6 above. If any
Releasing Party violates the foregoing covenant, Borrower, for itself and its
successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.
8.8.    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Agreement.
8.9.    Reviewed by Attorneys. Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as Borrower may wish, and (c) has
entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto will be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.
8.10.    Disgorgement. If Agent or any Lender is, for any reason, compelled by a
court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration will be revived and continue as if such payment,
interest or other consideration had not been received by Agent or such Lender,
and Borrower will be liable to, and will indemnify, defend and hold Agent or
such Lender harmless for, the amount of such payment or interest surrendered or
disgorged. The provisions of this Section will survive repayment of the
Obligations or any termination of the Loan Agreement or any other Loan Document.
8.11.    Reserved.
8.12.    Relationship. Borrower agrees that the relationship between Agent and
Borrower and between each Lender and Borrower is that of creditor and debtor and
not that of partners or joint venturers. This Agreement does not constitute a
partnership agreement, or any other association between Agent and Borrower or
between any Lender and Borrower. Borrower acknowledges that Agent and each
Lender has acted at all times only as a creditor to Borrower within the normal
and




-8-

--------------------------------------------------------------------------------





usual scope of the activities normally undertaken by a creditor and in no event
has Agent or any Lender attempted to exercise any control over Borrower or its
business or affairs. Borrower further acknowledges that Agent and each Lender
has not taken or failed to take any action under or in connection with its
respective rights under the Loan Agreement or any of the other Loan Documents
that in any way, or to any extent, has interfered with or adversely affected
Borrower's ownership of Collateral.
8.13.    No Effect on Rights Under Subordination Agreements. Agent's agreement
pursuant to Section 3.2 of this Agreement shall not extend to any of Agent's
rights or remedies under any subordination agreement (including the
Intercreditor Agreement) in favor of Agent governing the Term Loan Facility
which may arise as a result of the Existing Defaults, it being understood that
the Existing Defaults shall at all times constitute Events of Default (or waived
Events of Default) for purposes of any applicable subordination agreement
(including the Intercreditor Agreement) in favor of Agent, and Agent shall at
all times be permitted to enforce all rights and remedies in respect thereof
(including, without limitation, blocking payments to any holders of Subordinated
Indebtedness in accordance with any applicable subordination agreement).
8.14.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 8.14(b).




-9-

--------------------------------------------------------------------------------





(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM"). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
(d)    BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.
(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN




-10-

--------------------------------------------------------------------------------





CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES HERETO AGREE
AS FOLLOWS:
(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.
(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY




-11-

--------------------------------------------------------------------------------





SO REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL
BE USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.
(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE,
EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM THAT
ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
8.15.    Counterparts. This Agreement may be executed and delivered via
facsimile or email (in .pdf format) transmission with the same force and effect
as if an original were executed, and may be executed in any number of
counterparts, but all of such counterparts will together




-12-

--------------------------------------------------------------------------------





constitute but one and the same agreement. The Borrower hereby agrees that,
notwithstanding the previous sentence, it will provide Agent with original
signatures pages within five (5) Business Days of the date hereof.


[Signature pages follow]




-13-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.


ENPHASE ENERGY, INC., a Delaware corporation 

 
By /s/ PAUL B. NAHI
Name Paul B. Nahi
Title  President and CEO









-14-

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender 

 
By /s/ SCOTT E. BOWERMAN
Name Scott E. Bowerman
Title VP







-15-

--------------------------------------------------------------------------------






EXHIBIT A
to
WAIVER AND SECOND AMENDMENT
Existing Defaults
•
Event of Default caused by allowing Availability to be less than $12,500,000, in
violation of Section 7, from November 18, 2016 to November 21, 2016.











16



--------------------------------------------------------------------------------






EXHIBIT B
to
WAIVER AND SECOND AMENDMENT
Updated Schedules


None.




17

